i          i       i                                                                       i       i       i




                                    MEMORANDUM OPINION

                                            No. 04-09-00547-CR

                                            Robbie James COLE,
                                                 Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                       From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-CR-8531
                             Honorable Sharon S. MacRae, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: January 27, 2010

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

Accordingly, on December 3, 2009, this court issued an order stating this appeal would be dismissed
                                                                                      04-09-00547-CR



pursuant to Rule 25.2(d) unless an amended trial court certification that shows defendant has the

right of appeal was made part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1. No amended trial court certification

has been filed; therefore, this appeal is dismissed.



                                                       PER CURIAM



DO NOT PUBLISH




                                                 -2-